280 S.C. 84 (1984)
310 S.E.2d 927
In re Hans DROLSHAGEN, a Minor Under the Age of Seventeen Years, Appellant.
22022
Supreme Court of South Carolina.
January 4, 1984.
Asst. Appellate Defender Elizabeth C. Fullwood, of S.C. Office of Appellate Defense, Columbia, for appellant.
Atty. Gen. T. Travis Medlock, Retired Atty. Gen. Daniel R. McLeod and Asst. Attys. Gen. Harold M. Coombs, Jr., and Arlene D. Hand, Columbia, and Sol. George M. Ducworth, Anderson, for respondent.
January 4, 1984.
NESS, Justice:
This is a juvenile delinquency proceeding. Appellant, Hans Drolshagen, was convicted of ten counts of malicious injury to personal and real property, adjudged delinquent by the Anderson County Family Court, and placed on probation for a minimum of one year. We affirm.
At the request of investigating police officers, appellant voluntarily reported to his school principal's office, where he was questioned by school officials, in the presence of the officers, as to his activities of the previous weekend. There was testimony that neither officer participated in the questioning. *85 During this meeting, appellant confessed to the acts of vandalism of which he was subsequently convicted. At the Anderson County jail, he signed a written statement in the presence of his parents, after being advised of his Miranda rights.
Appellant contends he was entitled to Miranda warnings prior to answering any questions in the principal's office. We disagree.
Miranda applies "only where there has been such a restriction on a person's freedom as to render him in custody." Oregon v. Mathiason, 429 U.S. 492, 495, 97 S. Ct. 711, 714, 50 L.Ed. (2d) 714 (1977), quoted in State v. Neeley, 271 S.C. 33, 244 S.E. (2d) 522 (1978).
Merely because the questioning took place in the principal's office, in the presence of police officers, "did not render it a `custodial interrogation.'" State v. Doby, 273 S.C. 704, 708, 258 S.E. (2d) 896, 899 (1979). We hold that Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 694 (1966), is inapplicable to these facts.
Affirmed.
LEWIS, C.J., and LITTLEJOHN, GREGORY and HARWELL, JJ., concur.